Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 7, 2016

                                     No. 04-15-00807-CR

                                    Mark Allen WATSON,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-2380-CR-B
                           Honorable William Old, Judge Presiding


                                        ORDER
        On October 6, 2016, appellant’s court-appointed counsel filed an Anders brief. On
October 19, 2016, appellant’s court-appointed counsel filed a motion to withdraw in support of
the Anders brief. On October 21, 2016, we issued an order informing appellant that his counsel
had filed an Anders brief and a motion to withdraw. In our order, we noted that counsel had
informed appellant of his right to review the appellate record and file his own brief, and had
explained to appellant the procedure for obtaining the appellate record. We held counsel’s
motion to withdraw in abeyance and we set the deadline for appellant to file his pro se brief, if
any, for December 5, 2016.

       On December 2, 2016, appellant filed a motion for pro se access to the appellate record.
Appellant also requested an extension of time in order to “find an attorney.”

       We GRANT appellant’s motion for access to the appellate record. The Clerk of this
Court is ORDERED to make a paper copy of the appellate record and mail it to appellant. We
also GRANT appellant an extension of time for the purpose of filing his pro se brief.
Appellant’s pro se brief, if any, is due on January 19, 2016. Absent extenuating
circumstances, no further extensions will be granted. If no pro se brief is filed by January 19,
2016, this appeal will be submitted without a pro se brief.


                                                    _________________________________
                                                    Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court